Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2021 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (US 8,876,269).
Hirano discloses the following claimed features:

Regarding claims 2 and 11, further comprising: a tank (113) that stores the liquid, wherein the circulation unit (112, 116) circulates the liquid in the circulation path including the tank (113) and the print head (110) has an ejection unit including a plurality of ejection ports from which the liquid supplied from the tank is ejected (Figure 2).
Regarding claims 3 and 12, further comprising: a first timer that counts a time for acquiring the current time; and a second timer that counts a time having elapsed after completion of a print job (Figure 5, column 4, lines 37-61).
Regarding claims 4 and 13, wherein the input unit (140) receives the information on a start time and an end time of the suspension period from a user (Figures 3 and 5).

Regarding claims 6 and 14, wherein in a case where a print job is performed during the suspension period, the periodic circulation is performed for a predetermined time after completion of the print job (column 4, lines 37-61 and column 8, line 18 to column 9, line 25).
Regarding claim 7, wherein the input unit (140) receives an input from a user for setting the predetermined time (Figure 3).
Regarding claim 8, further comprising: an inspection unit configured to inspect whether the ejection unit can eject the liquid normally while circulating the liquid in a case where a transition is made from a period of periodic circulation into the suspension period (Figure 6, column 10, lines 31-57).
Regarding claim 9, wherein in a case where the predetermined number of print jobs are performed during the suspension period, inspection by the inspection unit is not performed (column 8, line 18 to column 9, line 25).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853